Exhibit 10.2

AMENDMENT NO. 2 TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT NO. 2 TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is being executed and delivered as of March 13, 2018 by and among
Insight Enterprises, Inc., a Delaware corporation (the “Company”), Insight
Direct (UK) Ltd., a company organized under the laws of England (the “UK
Borrower”), Insight Enterprises B.V., a besloten vennootschap met beperkte
aansprakelijkheid, incorporated under the laws of The Netherlands (the “Dutch
Borrower” and, collectively with the Company and the UK Borrower, the
“Borrowers”), JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) under the Credit Agreement described
below, and the Lenders party hereto. All capitalized terms used herein without
definition shall have the same meanings as set forth in the below-defined Credit
Agreement.

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders, and the Administrative Agent are party to
that certain Fourth Amended and Restated Credit Agreement, dated as of June 23,
2016 (as amended, restated, supplemented or otherwise modified from time to time
prior to the date hereof, the “Existing Credit Agreement”, and as amended
hereby, the “Credit Agreement”);

WHEREAS, the Company has requested that the Required Lenders and the
Administrative Agent amend the Existing Credit Agreement in certain respects;
and

WHEREAS, the Lenders party hereto, constituting the Required Lenders, and the
Administrative Agent have agreed to amend the Existing Credit Agreement on the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises, the terms and
conditions stated herein and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, such parties
hereby agree as follows:

1. Amendment. Subject to the satisfaction of the conditions precedent set forth
in Section 2 below, Section 6.01(s) of the Existing Credit Agreement is hereby
amended in its entirety as follows:

(s) Indebtedness outstanding under the Channel Finance Credit Agreement, so long
as the aggregate outstanding principal amount thereof at no time exceeds
$400,000,000;

2. Condition of Effectiveness. The effectiveness of this Amendment is subject to
the following conditions precedent:

(a) the Administrative Agent shall have received counterparts of this Amendment
duly executed by the Borrowers and the Required Lenders;

(b) the Administrative Agent shall have received the executed counterpart of the
below-defined Intercreditor Amendment duly executed by the Channel Finance
Collateral Agent; and

(c) all of the Administrative Agent’s reasonable and documented accrued costs,
fees and out-of-pocket expenses through the date hereof, in each case owing by
the Borrowers to the Administrative Agent and invoiced prior to the date hereof
shall have been fully paid.

3. Consent to Enter Into Amendment No. 3 to Channel Finance Intercreditor
Agreement. Each Lender party hereto hereby authorizes the Administrative Agent
on the date hereof to enter into Amendment No. 3 to Amended and Restated
Intercreditor Agreement (the “Intercreditor Amendment”), dated as of the date
hereof, between the Administrative Agent and the Channel Finance Collateral
Agent in the form attached hereto as Exhibit A and to take all actions with
respect to the Channel Finance Intercreditor Agreement (as amended), as
contemplated under the Loan Documents or thereunder.

4. Representation and Warranties. Each Borrower hereby represents and warrants
that (i) this Amendment and the Existing Credit Agreement as amended hereby
constitute its legal, valid and binding obligation and are enforceable against
it in accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law; (ii) all of the representations
and warranties of such Borrower set forth in the Credit Agreement are true and
correct in all material (or in all respects if qualified by materiality)
respects on and as of the date hereof (except to the extent such representations
or warranties specifically relate to any earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (or in all respects if qualified by materiality) as of such earlier
date) and (iii) no Default has occurred and is continuing on and as of the date
hereof.

5. Effect on the Credit Agreement.

(a) Upon the effectiveness of this Amendment, on and after the date hereof, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein” or words of like import shall mean and be a reference to the Credit
Agreement, as amended and modified hereby.

(b) Except as expressly set forth herein, (i) the execution, delivery and
effectiveness of this Amendment shall neither operate as a waiver of any rights,
power or remedy of the Administrative Agent or the Lenders under the Credit
Agreement or any other documents executed in connection with the Credit
Agreement, nor constitute a waiver of any provision of the Credit Agreement nor
any other document executed in connection therewith and (ii) the Credit
Agreement and all other documents, instruments and agreements executed and/or
delivered in connection therewith and are hereby ratified and confirmed.

(c) Each Borrower affirms its duties and obligations under each Loan Document to
which it is a party

6. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

7. Costs and Expenses. The Company agrees to pay all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the preparation, negotiation and execution of this
Amendment to the extent provided in Section 11.03 of the Credit Agreement.

8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

9. Counterparts. This Amendment may be executed by one or more of the parties on
any number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A facsimile copy or
other electronic image (e.g., “PDF” or “TIF” via electronic mail) of any
signature hereto shall have the same effect as the original thereof.

10. No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Amendment. In the event an ambiguity or
question of intent or interpretation arises, this Amendment shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Amendment.

[Signature Pages Follow] IN WITNESS WHEREOF, this Amendment has been duly
executed as of the day and year first above written.

INSIGHT ENTERPRISES, INC.,
as the Company

By:/s/ Lynn Willden      
Name: Lynn Willden
Title: SVP, Treasury & Tax


INSIGHT DIRECT (UK), LTD.,
as the UK Borrower

By:/s/ Glynis Bryan      
Name: Glynis Bryan
Title: Global CFO and Director


INSIGHT ENTERPRISES B.V.,
as the Dutch Borrower

By:/s/ Russell Leighton      



    Name: Russell Leighton

Title: SVP Finance and Operations

1

JPMORGAN CHASE BANK, N.A., as a Lender, as the Issuing Bank

and as Administrative Agent

By:/s/ Caitlin A. Stewart      
Name: Caitlin Stewart
Title: Executive Director


     
DTTP number:
  13/M/268710/DTTP
Jurisdiction of
tax residence:
 
USA

2

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

By:/s/ Corey Saba Basha      
Name: Corey Saba Basha
Title: Senior Vice President


     
DTTP number:
  13/W/61173/DTTP
Jurisdiction of
tax residence:
 
USA

3

PNC BANK, NATIONAL ASSOCIATION,
as a Lender

By:/s/ Philip K. Liebscher      
Name: Philip K. Liebscher
Title: Senior Vice President


     
DTTP number:
  13/P/63904/DTTP
Jurisdiction of
tax residence:
 
USA

4

HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender

By:/s/ Matthew J. Simpson      
Name: Matthew J. Simpson
Title: Associate Relationship Manager


     
DTTP number:
  13/H/314375/DTTP
Jurisdiction of
tax residence:
 
USA

5

THE BANK OF TOKYO MITSUBISHI UFJ, LTD.,
as a Lender

By:/s/ Matthew Antioco      
Name: Matthew Antioco
Title: Director


     
DTTP number:
  43/B/322072/DTTP
Jurisdiction of
tax residence:
 
Japan

6

U.S. BANK NATIONAL ASSOCIATION, as a Lender

By:/s/ Matt S. Scullin      
Name: Matt S. Scullin
Title: Vice President


     
DTTP number:
  13/U/62184/DTTP
Jurisdiction of
tax residence:
 
USA

7

BOKF, NA, d/b/a Bank of Arizona,
as a Lender

By:/s/ James Wessel      
Name: James Wessel
Title: Senior Vice President


     
DTTP number:
  13/A/356518/DTTP
Jurisdiction of
tax residence:
 
USA

8

EXHIBIT A

AMENDMENT NO. 3 TO AMENDED AND RESTATED INTERCREDITOR AGREEMENT

This Amendment No. 3 to Amended and Restated Intercreditor Agreement (this
“Amendment”) is made as of [      ], 2018, by and between JPMorgan Chase Bank,
National Association, as Bank Agent (in such capacity, the “Bank Agent”), and
Wells Fargo Capital Finance, LLC (formerly known as Wells Fargo Foothill, LLC)
as Floorplan Collateral Agent (in such capacity, the “Floorplan Collateral
Agent”). Capitalized terms used herein but not otherwise defined herein shall
have the meanings assigned to such terms in the Intercreditor Agreement (defined
below).

RECITALS

A. The Bank Agent and the Floorplan Collateral Agent are parties to that certain
Amended and Restated Intercreditor Agreement, dated as of April 26, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), between the Bank Agent and the Floorplan Collateral
Agent and acknowledged by Insight Enterprises, Inc.

B. Pursuant to Section 8.3 of the Intercreditor Agreement, an amendment to the
Intercreditor Agreement requires an agreement in writing by the Bank Agent and
the Floorplan Collateral Agent.

AGREEMENT

In consideration of the mutual promises herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

1. Amendment. Subject to satisfaction of the condition precedent set forth in
Section 2 below, Section 5.3(c) of the Intercreditor Agreement is hereby amended
to delete therefrom the amount “$350,000,000” and to substitute therefor the
following amount: “$400,000,000”.

2. Condition Precedent. This Amendment is subject to and shall become effective
as of the date when counterparts hereof are executed by each of the parties
hereto.

3. No Amendment. Except to the extent specifically amended or modified hereby,
the provisions of the Intercreditor Agreement shall not be amended, modified,
impaired or otherwise affected hereby, and the Intercreditor Agreement is hereby
ratified and confirmed in all respects and shall remain in full force and
effect, as amended hereby. Each reference in any Bank Loan Document or Floorplan
Loan Document to the Intercreditor Agreement shall (unless otherwise
specifically provided) mean the Intercreditor Agreement, as amended by this
Amendment.

4. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

5. Counterparts. This Amendment may be executed in one or more counterparts,
each of which will be deemed an original and all of which together will
constitute one and the same document. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Amendment

6. Severability. If any provision of this Amendment shall be deemed to be
invalid, void or illegal, such provision shall be construed and amended in a
manner which would permit its enforcement, but in no event shall such provision
affect, impair or invalidate any other provision hereof.

[Signature Pages Follow]IN WITNESS WHEREOF, the parties hereto have caused this
Amendment No. 3 to Amended and Restated Intercreditor Agreement to be executed
as of the date first written above.

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Bank Agent

By:
Name:
Title:


9

WELLS FARGO CAPITAL FINANCE, LLC (formerly known

as WELLS FARGO FOOTHILL, LLC), as Floorplan Collateral Agent

By:
Name:
Title:


10